USCA4 Appeal: 21-4711      Doc: 29           Filed: 12/28/2022   Pg: 1 of 5




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-4711


        UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

        v.

        UNIQUE JAMES DEMBY,

                     Defendant – Appellant.


        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Loretta C. Biggs, District Judge. (1:20-cr-00301-LCB-1)


        Submitted: October 28, 2022                                 Decided: December 28, 2022


        Before WYNN, THACKER, and HARRIS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Aaron B. Wellman, IVEY, MCCLELLAN, SIEGMUND, BRUMBAUGH &
        MCDONOUGH, L.L.P., Greensboro, North Carolina, for Appellant. Sandra J. Hairston,
        United States Attorney, Julie C. Niemeier, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4711      Doc: 29          Filed: 12/28/2022     Pg: 2 of 5




        PER CURIAM:

               Defendant-Appellant Unique James Demby pleaded guilty to possession of a

        firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1), and was sentenced

        pursuant to the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). The district

        court adopted the findings of the presentence investigation report, concluding that Demby

        faced a fifteen-year mandatory minimum sentence because he had previously been

        convicted of at least three violent felonies, including multiple convictions for felony

        breaking or entering pursuant to N.C. Gen. Stat. § 14-54(a). See 18 U.S.C. § 924(e)(1).

               The government moved for a twenty-percent downward departure under 18 U.S.C.

        § 3553(e) and U.S.S.G. § 5K1.1 based on Demby’s substantial assistance to law

        enforcement. The district court determined that it was appropriate to depart forty percent

        below the statutory minimum based on Demby’s substantial assistance, assigning a

        sentence of 108 months’ imprisonment. Demby timely appealed.

               Demby raises four arguments in support of his assertion that the district court erred

        in sentencing him pursuant to ACCA. We apply de novo review to the district court’s legal

        determinations as to the applicability of the ACCA enhancement as well as its conclusion

        that it was not permitted to consider factors other than substantial assistance in determining

        an appropriate sentence. See United States v. Thompson, 421 F.3d 278, 280–81 (4th Cir.

        2005); United States v. Spinks, 770 F.3d 285, 287 (4th Cir. 2014). Each of Demby’s

        arguments is foreclosed by our precedent.

               First, Demby argues that his convictions under N.C. Gen. Stat. § 14-54(a) cannot

        serve as predicate convictions under ACCA because they do not qualify as “violent

                                                      2
USCA4 Appeal: 21-4711      Doc: 29         Filed: 12/28/2022      Pg: 3 of 5




        felon[ies].” 18 U.S.C. § 924(e)(1) (providing a fifteen-year mandatory minimum sentence

        for an individual convicted under 18 U.S.C. § 922(g) who has three prior convictions “for

        a violent felony or a serious drug offense, or both, committed on occasions different from

        one another”). As relevant here, a “violent felony” under ACCA is “any crime punishable

        by imprisonment for a term exceeding one year . . . that . . . is burglary” or one of several

        other enumerated crimes. Id. § 924(e)(2)(B)(ii).

               To assess whether a conviction under state law is “burglary,” “we compare the

        elements of the offense in question with the elements of burglary, under burglary’s generic

        definition.” United States v. Mungro, 754 F.3d 267, 269 (4th Cir. 2014). The generic

        definition of burglary requires “an unlawful or unprivileged entry into, or remaining in, a

        building or other structure, with intent to commit a crime.” Taylor v. United States, 495

        U.S. 575, 598 (1990). If the elements of the state statute are “the same or more narrow”

        compared to the generic definition, then conviction under the state statute constitutes a

        predicate conviction for a violent felony under ACCA. United States v. Dodge, 963 F.3d

        379, 382 (4th Cir. 2020).

               Demby argues that conviction under North Carolina’s “breaking or entering” statute

        cannot serve as a predicate conviction under ACCA because the North Carolina statute’s

        elements are broader than those of generic burglary. However, this Court has rejected this

        argument before: in Mungro, we held that the North Carolina breaking or entering statute

        sweeps no more broadly than generic burglary as defined by the Supreme Court in Taylor,

        495 U.S. at 598, and therefore constitutes a violent felony under ACCA. 754 F.3d at 272.



                                                     3
USCA4 Appeal: 21-4711      Doc: 29         Filed: 12/28/2022     Pg: 4 of 5




        We recently reaffirmed this holding in Dodge. 963 F.3d at 385. Thus, this argument is

        foreclosed by our precedent.

               Next, Demby argues that including convictions for crimes Demby committed before

        he turned eighteen as ACCA predicate offenses violates the constitutional guarantee of

        equal protection—applicable to the federal government through the Fifth Amendment Due

        Process Clause, see Bolling v. Sharpe, 347 U.S. 497 (1954)—because North Carolina was

        an outlier in prosecuting sixteen- and seventeen-year-old offenders, like Demby, as adults.

        Therefore, Demby asserts, ACCA treats federal defendants like Demby differently from

        those federal defendants who committed juvenile offenses in other states, in violation of

        the Due Process Clause. Again, this Court has rejected this argument. United States v.

        Lender, 985 F.2d 151, 156 n.* (4th Cir. 1993) (rejecting as “unpersuasive” the defendant’s

        assertion that “the incorporation of state definitions into the federal statute violates the

        Equal Protection Clause by conditioning sentence enhancement on the arbitrary criteria of

        where certain predicate offenses were committed” (quotation marks omitted)). Thus,

        application of the ACCA sentencing enhancement here does not deny Demby equal

        protection of the law.

               Third, Demby argues that applying the ACCA sentencing enhancement based on

        predicate convictions for conduct that occurred when Demby was a juvenile violates the

        Eighth Amendment’s prohibition against cruel and unusual punishment. Once again, our

        precedent forecloses this argument. In United States v. Hunter, 735 F.3d 172 (4th Cir.

        2013), we held that the Eighth Amendment did not bar application of ACCA’s sentencing

        enhancement based on predicate crimes that the defendant committed as a juvenile. We

                                                     4
USCA4 Appeal: 21-4711       Doc: 29         Filed: 12/28/2022      Pg: 5 of 5




        explained that, under those circumstances, the defendant “is not being punished for a crime

        he committed as a juvenile, because sentence enhancements do not themselves constitute

        punishment for the prior criminal convictions that trigger them.” Id. at 176. Because Hunter

        controls, Demby’s argument on this point fails.

               Finally, Demby argues that the district court erred in refusing to consider sentencing

        factors other than substantial assistance when imposing a sentence below ACCA’s fifteen-

        year mandatory minimum. According to Demby, the court should have also considered the

        factors enumerated in 18 U.S.C. § 3553(a). But again, our case law rejects this argument:

        “the extent of a § 3553(e) departure below a mandatory minimum must be based solely on

        a defendant’s substantial assistance and factors related to that assistance.” Spinks, 770 F.3d

        at 287. Thus, the district court did not err in declining to consider the § 3553(a) factors.

               Accordingly, the judgment of the district court is affirmed. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this Court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      5